                              UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MASSACHUSETTS
                                      EASTERN DIVISION

 In re:                                                     )
                                                            )
 NATALY MINKINA,                                            ) CHAPTER 13
                                                            ) CASE NO. 18-13325-FJB
                   Debtor                                   )
 _____________________________________                      )

    MOTION TO CONTINUE HEARINGS SET FOR MAY 24, 2019 AT 9:30 A.M.

          COMES NOW, the Debtor Nataly Minkina (the “Debtor”) and moves the Court for

an order continuing the hearings set for May 24, 2019 relating to: Docket Number 144

Trustee’s Objection to Confirmation of Plan, Docket Number 79 Objection to Debtor’s

Claim of Exemption 1, and Docket Number 147 Motion to Avoid Judicial Lien

(hereinafter collectively the “Motions”). In support of such Motion, the Debtor states the

following:

          1. By Orders dated April 12, 2019 the Court set a hearing on the Motions for

             Friday, May 24, 2019 at 9:30 a.m. (hereinafter the “Hearing”).

          2. Counsel for the Debtor is currently on day ten of a jury trial in the United

             States District Court for the District of Connecticut. It is now anticipated that

             the trial will not be completed before May 24, 2019, therefore making

             undersigned counsel unavailable for the Hearing. It is expected that the




1
  The Debtor hereby stipulates that her homestead exemption cannot exceed $500,000, therefore, the objection to her
claimed exemption may be sustained to the extent it exceeds $500,000. Nothing herein shall be deemed to waive the
Debtor’s claim that her interest in her homestead does not exceed $500,000 in value above liens, or that the Trustee
or any creditor may take possession or sell the property itself without the consent of her husband during while their
tenancy by the entirety remains unsevered.
             pending trial will be completed sometime during the week May 27th. Therefore

             a continuance to a date on or after June 3, 2019 is requested. 2

        3. Counsel for the Rogers, Powers & Schwartz (“RPS”) has indicated that RPS

             does not oppose this Motion. A request for assent or statement of no

             opposition to counsel for the Trustee on Friday, May 16, 2019 has not yet

             received a response.

        4. No prior requests for a continuance of the Hearing have been requested, this

             motion is not intended to delay or prejudice any party.

                                                              NATALY MINKINA

                                                              By her attorney,

                                                              /s/ Ryan D. Sullivan ___________
                                                              Ryan D. Sullivan (BBO#660696)
                                                              rsullivan@curranantonelli.com
                                                              Curran Antonelli, LLP
                                                              100 Summer Street, Suite 1600
                                                              Boston, MA 02110
                                                              617-207-8670

Dated: May 19, 2019

                                      CERTIFICATE OF SERVICE

I, Ryan D. Sullivan hereby certify that on this 19th day of May, 2019, I caused a true and accurate
copy of the foregoing to be served upon all counsel of record via ECF.

                                                              /S/ Ryan D. Sullivvn




2
 Counsel is also scheduled for a jury trial in Middlesex Superior Court beginning on June 19, 2019 and likely
continuing until June 25, 2019. Trial days, however, conclude at 1 p.m., therefore a hearing after 2:30 p.m. would
be allow sufficient time to conclude and travel into Boston.
                                                         2
